Citation Nr: 0120119	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1971.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In April 2000, the veteran 
disagreed with the denial of increased benefits, and, after a 
statement of the case was issued in June 2000, the veteran 
submitted a timely substantive appeal later that month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The veteran's non-service-connected disorders are 
schizophrenia, paranoid type, with multiple drug abuse, 
evaluated as 100 percent disabling; chronic obstructive 
pulmonary disease, evaluated as 30 percent disabling; and, 
gout, evaluated as 20 percent disabling.

3.  The veteran is physically able to adequately attend to 
his needs of daily living without the regular assistance of 
another person and he is reasonably able to protect himself 
from the hazards and dangers inherent in his daily 
environment, other than drug and alcohol abuse.

4.  The veteran leaves his premises to eat at fast food 
restaurants, to drink coffee, to obtain alcohol and drugs, 
and to consume alcohol in bars, as well as to attend medical 
appointments.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance or upon housebound 
status have not been met.  38 U.S.C.A. § 1502(b), (c), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
pension because he is essentially confined to his dwelling by 
his disabilities.  Pension benefits are payable at a special, 
higher rate (with a higher minimum income limit) if a 
claimant is a patient in a nursing home, helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person, or if the 
claimant otherwise establishes the factual need for the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).  Pension 
benefits are also payable at an increased monthly rate if the 
claimant is permanently housebound.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(d).

At 38 C.F.R. § 3.351(b), the governing VA regulation defines 
the need for aid and attendance as "helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person."  The regulation establishes three 
alternative criteria that constitute helplessness.  Neither 
of the first two criteria under section 3.351(c) is 
applicable to this case because the first provision deals 
with situations where the claimant is legally blind, 38 C.F.R 
3.351(c)(1), and the second provision deals with situations 
where the claimant is confined to a nursing home, 38 C.F.R 
3.351(c)(2).  There is no allegation or evidence that these 
factual circumstances are present in this case.

The third criterion for determining need for aid and 
attendance, stated at 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a), which provides 
that factors to be accorded consideration in determining the 
need for regular aid and attendance include inability of a 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance, inability of a claimant to feed himself (herself), 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  The regulation 
specifies that a claimant need not meet all of the enumerated 
factors in order to obtain a favorable determination on the 
basis of a regular need for aid and attendance.  38 C.F.R. 
§ 3.352(a).

The requirement for an increase in pension on the basis of a 
finding that the claimant is housebound will be considered to 
have been met where, in addition to having a single permanent 
disability ratable as 100 percent under a regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to his dwelling and the immediate premises.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

In a statement dated in November 1999, an individual who 
stated she was a friend, neighbor, and housekeeper for the 
veteran, and who stated that she ran errands for the veteran, 
indicated that the veteran was "definitely home bound and in 
poor health."  By a statement dated and submitted in November 
1999, the veteran indicated that, except for trips to the VA 
hospital, he was confined to his home. 

The VA physician who conducted a November 1999 examination 
for housebound status or permanent need for regular aid and 
attendance reported that the veteran "indicates that due to a 
combination of mental and physical problems, he rarely leaves 
the house."  As to the veteran's posture and general 
appearance, the examiner reported that the veteran walked 
slowly.  There were no findings as to the extremities and 
spine, and no reported musculoskeletal disabilities.  The 
examiner reported that the veteran, who had a long history of 
schizophrenia, stated that he "often feels anxious and that 
this prevents him from leaving his home."  The veteran 
further reported that, apart from attending medical 
appointments at the VA Medical Center, he "rarely ventures 
outside of [his] home."

On VA examination conducted in January 2000, the veteran was 
cooperative, disheveled in appearance, preoccupied with 
relation, and thought people were out to get him.  He 
reported auditory hallucinations.  He heard the voice of God 
talking to him and calling his name.  His intellectual 
function was borderline.  His memory for recent and remote 
events was fair.  The examiner concluded that he had a global 
assessment of functioning score of 40.

VA outpatient treatment notes dated in November 1999 reflect 
that the veteran was more polite as compared to previous 
visits and was cooperative, but still needed improvement with 
his personal hygiene.  The veteran's shoes and shirt were 
clean, but he was reminded to take a bath at least three 
times a week.  Outpatient clinical records dated in February 
2000 reflect that the veteran reported he planned to make a 
trip to Tempe, Arizona.  In March 2000, the veteran stated he 
had spent seven days in Tempe.  The veteran reported that his 
roommate had given him money to get a carton of cigarettes, 
but instead the veteran went to a bar, drank, and used 
marijuana.  At the time of an appointment in late March 2000, 
the veteran had an odor of alcohol.  He admitted having two 
drinks prior to the appointment.  In May 2000, the veteran 
reported that he wanted to quit drinking because his roommate 
would get mad at him when he got drunk.  The veteran reported 
that he was spending about $80 a month on cannabis.  In June 
2000, the veteran was reminded to bathe and wash his clothes.  
He reported that he was going out of the house to the 
McDonald's or a local coffee shop.

Analysis

In the Board's opinion, while the evidence reflects that the 
veteran has significant disabilities, it is not shown that 
regular aid and attendance is required.  The treatment notes 
reflect that the veteran's personal cleanliness or 
cleanliness of his clothes is not satisfactory at times.  
However, those same treatment notes reflect that the veteran 
declined on several occasions to undergo certain types of 
assessment, refusing to have blood drawn for laboratory 
examinations or refusing radiologic and other types of 
examinations.  The treatment notes also reflect that the 
veteran sometimes stated that he did not intend to comply 
with his treatment regimen or recommendations.  Treatment 
notes also reflect that the veteran refused to consider 
assistance handling his money, stating that he did not trust 
anyone.  

Although the treatment notes reflect that the veteran's 
personal is not always satisfactory, the medical evidence 
establishes that the veteran is physically able to perform 
the necessary daily activities.  The evidence that the 
veteran is sometimes compliant, but sometimes not compliant, 
with directions and reminders from his health care providers, 
fairly reviewed, clearly suggests that aid and attendance 
would not necessarily accomplish the goal of improving the 
veteran's hygiene or personal safety, as the presence of an 
individual to provide aid and attendance would not guarantee 
the veteran's cooperation with that individual.  

The evidence is devoid of any indication that the veteran has 
been treated for any hazard incident to his daily 
environment, although the record reflects that the veteran 
has sustained injuries in connection with use of alcohol or 
drugs.  Thus, the evidence establishes that the veteran is 
physically able to protect himself from the hazards of daily 
living in his home.  There is no evidence of record which 
establishes or suggests that regular aid and attendance would 
be effective to protect the veteran against the hazards of 
obtaining and consuming alcohol or drugs outside his home.

The veteran's representative, in his April 2000 statements, 
conceded that the veteran does not meet the criteria for aid 
and attendance.  The Board concludes that the preponderance 
of the evidence is against an award of special monthly 
pension on the basis that the veteran requires regular aid 
and attendance.

The veteran's non-service-connected disorders are 
schizophrenia, paranoid type, with multiple drug abuse, 
evaluated as 100 percent disabling for more than 10 years; 
chronic obstructive pulmonary disease, evaluated as 30 
percent disabling; and, gout, evaluated as 20 percent 
disabling.  The record establishes that, although the 
veteran's psychiatric disabilities are 100 percent disabling, 
the veteran does not have additional disability or 
disabilities independently ratable at 60 percent or more, so 
as to meet the schedular criteria for an award of increased 
pension at the housebound rate.  However, the veteran would 
be still be entitled to an increased pension at the 
housebound rate if he is, in fact, permanently housebound. 

The Board notes the contention of the veteran and of his 
representative that the veteran is entitled to increased 
special monthly pension becomes he is essentially confined to 
his dwelling by he is psychiatric disorders, other than 
visits to the VA Medical Center, which is essentially an 
extension of his home.  The evidence, however, is contrary to 
this argument.  Clinical notes of the veteran's outpatient 
treatment during the period since the veteran submitted his 
claim reflect that the veteran leaves the premises of his 
home to eat at fast food restaurants, to drink coffee, buy 
cigarettes, obtain alcohol and drugs, or consume alcohol or 
drugs, including in bars, as well as to attend medical 
appointments.  This evidence is contrary to a finding that 
the veteran is substantially confined to his dwelling or the 
immediate premises.

The Board notes that, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA includes an enhanced duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and an enhanced duty to notify the veteran of the 
evidence required to substantiate a claim.   

After examining the record, the Board is satisfied that the 
claim for special monthly pension addressed in this decision 
has been properly developed.  VA examinations conducted in 
November 1999, when the veteran submitted this claim, and in 
January 2000, have been associated with the claims file, as 
have current VA clinical records.  Further, the veteran was 
offered the opportunity to identify any other relevant 
evidence.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Moreover, all of the relevant evidence was 
considered.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as the veteran was notified, by a 
June 2000 statement of the case (SOC) and a supplemental SOC 
in July 2000 of the criteria for aid and attendance and 
housebound status under each applicable regulation.  

Thus, RO has complied with the duty to assist the veteran and 
the duty to notify the veteran as mandated by the recently 
enacted VCAA, even though the development of this claim was 
completed before enactment of that change in the law.  The RO 
adjudicated the claim on the merits.  As such, the Board 
finds no prejudice to the veteran in this case by proceeding 
with an adjudication of the claims for increased evaluations 
addressed in this decision.  As there has been no prejudice 
to the veteran that would warrant a remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The preponderance of the evidence is against entitlement to 
special monthly pension.   The evidence is not in equipoise, 
and the provisions of 38 C.F.R. § 5107(b) regarding 
reasonable doubt are not applicable.  By the terms of the 
statute, increased monthly pension on any other basis is not 
applicable.  Compare 38 U.S.C.A. § 1502 to 38 C.F.R. 
§ 3.321(b).  Accordingly, special monthly pension due to the 
need for regular aid and attendance or based on housebound 
status is not warranted.


ORDER

The appeal for special monthly pension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

